*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-XX-XXXXXXX
                                                                05-NOV-2020
                                                                07:46 AM
                                                                Dkt. 7 OPA




           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                                   ---o0o---


                L.R.O., Respondent/Plaintiff-Appellee,

                                     vs.

                N.D.O., Petitioner/Defendant-Appellant.


                             SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-D NO. 16-1-1111)

                             NOVEMBER 5, 2020

     RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.,
     AND CIRCUIT JUDGE CHANG, ASSIGNED BY REASON OF VACANCY

               OPINION OF THE COURT BY RECKTENWALD, C.J.

                             I. INTRODUCTION

          Our state’s version of the Uniform Premarital

Agreement Act (UPAA) provides that a premarital agreement (PMA)

is enforceable unless one of the parties proves they did not

execute it voluntarily.      Hawai‘i Revised Statutes (HRS) § 572D-

6(1) (2018).    Petitioner N.D.O. (Wife) argued throughout the
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



parties’ divorce proceeding that she involuntarily executed a

PMA prior to her marriage to L.R.O. (Husband).             We conclude that

the family court did not err in rejecting that argument and by

enforcing the PMA.      However, to provide further guidance to the

family courts, we adopt the California Supreme Court’s test for

voluntariness in PMAs under the UPAA.           We further hold that

Wife’s other asserted points of error are meritless, and we

affirm the judgment of the Intermediate Court of Appeals (ICA)

and the Family Court of the First Circuit (family court).

                               II. BACKGROUND

           This appeal arises from a Divorce Decree between

parties Wife and Husband.        In Wife’s application for writ of

certiorari, she argues that the family court erred by:

(1) awarding full physical custody of the parties’ minor child

to Husband based on the custody evaluator’s allegedly biased

opinion; (2) enforcing a PMA between the parties that Wife

alleged was unconscionable and entered into involuntarily; and

(3) failing to find that Husband abused the temporary

restraining order (TRO) process to gain advantage in the custody

dispute.

A.   Family Court Proceedings

           The facts of this case are complex, and Wife and

Husband presented two drastically different versions of events.

The following background facts are undisputed.

                                       2
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



            In 2013, Wife’s aunt, J.D., who lived in Hawai‘i,

approached Husband, who used to live in J.D.’s building, because

she wanted to introduce Husband to her niece (Wife) who lived in

Vietnam.    After Husband and Wife electronically communicated for

several months, J.D. and Husband traveled to Vietnam in December

2013; J.D. paid for Husband’s flight.           Husband met Wife in

person for the first time on this trip, at which point Husband

was 45 years old and Wife was 22 years old.              Four months later,

Husband returned to Vietnam and proposed to Wife, who accepted.

Wife came to the United States in June 2014 on a K-1 fiancée

visa, allowing her 90 days to marry Husband.

            On August 13, 2014, the parties entered into the PMA, 1

which contained terms releasing the parties from “any alimony or

support obligations.”       The PMA also provided that each spouse’s

property upon entry into the marriage would be treated as

separate.    Further, the PMA stated, “It is the intention of the

husband in the event that he sells his current residence . . .

that any equity shall be used to finance another shared property

with the wife and said equity will be considered shared and


1     The six-page PMA was entered into evidence along with “Schedule A1”
which listed Husband’s assets as follows:

            1. Federal [Thrift] Savings Plan (government retirement) current
            value is $150k and all future payouts

            2. Federal Annuity (government retirement)

            3. Primary Residence, [address omitted]

                                       3
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



joint property.”        Husband and Wife were married the same day

they signed the PMA by an officiant Husband hired using

Craigslist.

               Husband and Wife’s only child together was born in

Honolulu in May 2015.         Both spouses acknowledged that there was

discord in the home before and after the child’s birth, and the

police came to the couple’s home several times.              Each spouse

alleged physical abuse at the hands of the other.               Wife also

alleged that Husband abused her emotionally and financially.

During the marriage, Wife and the minor child spent

approximately six months in Texas over the course of three

separate trips, residing with Wife’s aunt, D.D.              Husband filed

for divorce on August 25, 2016, while Wife was in Texas.                On

September 22, 2016, Husband petitioned for a TRO on behalf of

himself, their child, and M.F.O., Husband’s teenage son from a

prior marriage; the TRO was granted. 2            Wife returned to Hawai‘i



2     Husband’s petition alleges the following instances of abuse, rephrased
for clarity:

         (1) On May 19, 2016, Wife bit Husband.

      (2) In July 2016, Wife was “acting violent” toward Husband while he was
confined to bed recovering from a stroke at the Rehabilitation Hospital of
the Pacific; Wife was banned from the hospital.

      (3) In late July 2016, Husband was “forced to flee” his house because
of Wife’s actions.

         (4) On September 14, 2016, Wife sent Husband an email wishing him “ill
will.”


                                         4
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



from Texas on September 29, 2016, and was served with the TRO at

the airport, where Husband took custody of the child.              On

November 2, 2016, Husband stipulated to visitation between Wife

and the minor child, removing the child from the TRO.

            The family court 3 appointed Dr. Reneau Kennedy as a

custody evaluator tasked with investigating the family’s

situation and making a custody recommendation.             Dr. Kennedy

submitted a 112-page report.

      1.    Trial Testimony

            a.    Dr. Reneau Kennedy

            Dr. Kennedy is a licensed psychologist in Hawai‘i.                Dr.

Kennedy’s custody evaluation report was entered into evidence.

She concluded that Husband “has a better sense of what the child

needs and is focused on the child’s best interest.”              Further,

Dr. Kennedy stated, “[T]here is a question in my mind . . .

whether mother does have capacities that really focus on the

best interest from a legal perspective[.]”            Dr. Kennedy stated

that she relied on interviews with the parents, the parents’

contacts, collateral data from subjects, and documents provided

to her.    Her ultimate recommendation was an 80/20 custody split

in Husband’s favor.




3     The Honorable Paul T. Murakami and the Honorable Kevin T. Morikone
presided over the proceedings in family court. Judge Morikone presided over
the trial.

                                       5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



          Dr. Kennedy testified that her report included

information from neighbors and others indicating that Wife had,

at times, left the minor child in the house alone for up to two

hours at a time while she allegedly met with other men.              Dr.

Kennedy opined that, possibly as a result of being left alone,

the child was “not on course” developmentally.            Placement in a

special program brought the child up to speed, but Dr. Kennedy

indicated Wife was resistant to the program.

          Dr. Kennedy also testified that, according to the

child’s preschool teacher, the child’s demeanor differed based

on which parent dropped him off: with Wife, the child was

“clingy,” “preverbal,” and “often in diapers”; with Husband, the

child “act[ed] age appropriate[ly].”         Additionally, Wife

sometimes kept the child home from school on the days she had

custody, which Dr. Kennedy viewed as a failure to prioritize the

child’s education.

          Regarding Wife’s immigration status, Dr. Kennedy

stated that Wife’s “green card is pending based on her [Violence

Against Women Act] claim.”       Dr. Kennedy’s report states that in

June 2018, Wife received a notice from United States Citizenship

and Immigration Services (USCIS) that she was granted “deferred”

action, giving her case “lower priority for removal” until




                                      6
        *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



September 14, 2019. 4

              Dr. Kennedy testified that she visited the residence

of Wife and her boyfriend, S.A., to observe them with the child.

Dr. Kennedy also separately interviewed S.A. in her home office.

              On cross-examination, Dr. Kennedy testified that,

although she interviewed J.D. on July 10, 2018, the notes from

that interview were mistakenly omitted from her report.                  Dr.

Kennedy indicated that J.D. acknowledged that Wife had several

extramarital affairs.           In addition, Dr. Kennedy stated that J.D.

said negative things about Husband.

              The following exchange occurred between Wife’s counsel

and Dr. Kennedy:

              Q     So, Dr. Kennedy, when you talked to mom about her
              concerns about father, what was one of the biggest concerns
              she said?

              A      I’ll have to look.

              Q     You don’t know off the top of your head what mother’s
              biggest concern about father is?

              A      No.

              Q      Why not?

              A      Because there are multiple concerns --

              Q      Okay. Give me the top two –-

              A      And they are documented in my report.

              Q      Top 3?

              A      Well –-

              Q      You don’t know any of them, do you?


4       The record indicates that Wife received her green card on February 8,
2019.

                                          7
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



      A      -- if I can refresh my memory?

      . . . .

      Q     It’s very clear that you said “The following concerns
      about custody and parenting issues,” the very first one you
      listed is that “He’s an alcoholic with a temper”; isn’t
      that right?

      A      That’s what the report says.

      . . . .

      Q     Okay. Now in your interview with father –- all
      right. Now I’m gonna give you time on this one –- you show
      me one point, one point where you confronted him or asked
      him about his consumption of alcohol. And I’ll wait ‘cause
      I am going to assert you never brought up the alcoholism
      with father ‘cause it’s not –

      . . . .

      A      I haven’t written that in my report -–

      Q      Thank you.

      . . . .

      A      I had a discussion with father about his drinking.

      Q     Okay. How come that’s not in your report when you
      talk about what you talked about with father then?

      A     Simply because of all of the other information, all
      the other collaterals told me about the absence of father’s
      alcohol abuse --

      Q      But --

      A      -- and his denial that he is an alcoholic.

      Q      Did he deny it in your report?   Show us where.

      A      I have not put that in my report.

      Q     So why are you saying he has denied he’s an alcoholic
      when it’s not in this report?

      A     I don’t put every word of my interviews with people
      in my reports.

      Q     Right. But this is a concern that mother had that’s
      one -- the first one listed. Don’t you think that’s worth
      addressing later on?



                                  8
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            A     And I did with multiple people --

            Q     Right.

            A     -- who said that father is not an alcoholic.

            . . . .

            Q     Isn’t it true, ma’am, that she specifically told you
            he would drink when he got home and he wouldn’t stop ‘til
            he passed out at night and this happened almost every
            night? Isn’t that what she told you?

            A     Never.

            Q     She never told you that?

            A      That is not her -- her information that she provided
            to me.

            Dr. Kennedy went on to testify on cross-examination

that she did not speak with any of Wife’s other aunts because

Wife did not list any others for Dr. Kennedy to interview.

            Wife’s counsel also cross-examined Dr. Kennedy with

respect to an email that Husband sent to Wife on September 28,

2018 – after the court had granted him the TRO, but before Wife

came back to Hawai‘i from Texas – promising to help Wife

transition to living on her own. 5         Dr. Kennedy testified that she




5     Wife argues that this email was designed to “lure” her into returning
to Hawai‘i so that Husband could serve her with the TRO and remove the child
from her care. It stated that Husband will let Wife have the master bedroom
in his house for a few days, after which she can move into a small bedroom in
the house while she looks for her own place. It appears from the email that
Wife told Husband that she would like to stay with him for “two month[s] max”
so she has time to establish other living arrangements. The email also
stated that Wife could use Husband’s credit card during the transition and
that Husband hired a nanny who would start the next week if Wife had job
interviews.

      Husband testified on cross-examination that he sent the email to Wife
because he was not yet sure if he wanted to serve her with the TRO, and he
thought the TRO would be effective only after service.

                                       9
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



believed Husband meant to follow through on the promises in his

email, notwithstanding that the TRO he had already obtained

would preclude him from doing so.

          With respect to the status quo of the custody

arrangements, on cross-examination, Dr. Kennedy and Husband’s

counsel had the following exchange:

          Q     What does mother describe the current time-share
          schedule as?

          A     I don’t know.   I have not been in contact with these
          folks for months.

          Q      What was it when you were in contact with them,
          ma’am?

          A     Um, she was getting the child on the weekends through
          Mondays.

          Q      You sure? ‘Cause let me read you what you wrote.

          A      Okay. Well, that’s fine.

          Q     Thank you. “Mother describes the current time-
          sharing schedule as sharing half custody. Week 1, mother
          has [the child] from Friday to Monday; Week 2, from Friday
          to Tuesday on a rotating schedule. . . . So does that
          refresh your recollection as to what she said the current
          time-sharing was?

          . . . .

          A      I am saying that she did not have half custody.

          . . . .

          Q     Friday to Monday and Friday to Tuesday. Friday,
          Saturday, Sunday, Monday, Tuesday, that’s five days out of
          the week, isn’t it?

          . . . .

          A     [N]o because he goes to school on Friday and he’s
          supposed to be in school on Mondays and Tuesdays.

          . . . .

          Q     So my point is here you’re a little generous with
          your time with father because you included all the time

                                     10
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            that the child’s in school as time with father, yeah?

            A     Correct.

            Q     Okay. And the only time you included with mother is
            when he’s not in school?

            A     Correct.

            b.    Husband

            When directly examined about the PMA, Husband

contended that he first showed a “general format[]” PMA to Wife

and told her that “all men in the west” get PMAs.             Husband

testified that Wife can “read English well” and understood the

document.

            Husband claimed that he presented Wife with the PMA

“at least two weeks before” she signed it.           When asked whether

Wife appeared to have reservations about the PMA, Husband

contended that he modified the agreement to account for Wife’s

concerns about ownership of the equity in Husband’s home.

Additionally, Husband contended that he encouraged Wife to have

the document reviewed by a lawyer and gave her $300 and a credit

card to do so.

            Husband testified that both he and Wife signed the PMA

on August 13, 2014 at approximately 9:00 a.m. in front of a

notary.   Husband testified that Wife appeared comfortable when

she signed the document and that he had done nothing prior to

give her the belief that she must sign the PMA.            The parties

were legally married that same day around 4:30 p.m.             According

                                     11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



to Husband, Wife requested the August 13 wedding date because

she wanted to “get it over with” and the faster they got

married, the faster they could apply for her green card and work

permit.    The parties had originally planned to get married in

Las Vegas in September; Husband testified that he had pre-paid a

vacation package.

            Husband denied having ever had a drinking problem.

With respect to Husband’s claims of Wife’s abuse, Husband

recounted a day in May 2016 – which was also reflected in

Husband’s TRO petition – when Wife found emails from a dating

site in Husband’s email inbox and allegedly attacked Husband

while he was in the shower with their child.

            Husband recounted a series of verbal altercations with

Wife, allegedly culminating in Wife hitting him in the face and

on the side of the head five to ten times on the morning of

July 12, 2016.    Husband asserted that he then pushed Wife off of

him, but that about half an hour later, he began to vomit and

dry heave.    Husband recounted that he called 911 a few hours

later and was picked up by an ambulance and taken to Pali Momi

hospital, where he stayed for four to five days.            Husband

contends that Dr. Sydney Lee conducted an MRI and told him that

he had suffered a stroke caused by trauma to his vestibular

artery in his neck, the same area where Wife struck him on

July 12.    Husband testified that he obtained a TRO against Wife

                                     12
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



on November 2, 2016. 6

           On cross examination, Husband testified that he did

not offer Wife a waiver of independent professional advice that

would confirm that she knew she could have her own attorney

review the PMA.     Husband sat with Wife in their home while she

read the PMA to herself.       Additionally, Husband conceded that he

told Wife he would not marry her unless she signed the PMA.

Husband also admitted that the notary had recorded the PMA

signing time as 2:45-2:50 p.m., which was closer to the wedding

ceremony than the 9:00 a.m. time stated.

           c.     J.D.

           J.D. spoke about her interview with Dr. Kennedy,

stating that she felt Dr. Kennedy was looking for bad things

about Wife and good things about Husband.            J.D. testified that

she told Dr. Kennedy that Husband drinks too much and that Wife

is a capable parent.      J.D. stated that Dr. Kennedy did not

specifically ask J.D. to speak poorly about Wife, but did ask

J.D. if she knew about Wife’s affairs with other men.

           d.     S.A.

           S.A. testified that he met Wife through a mutual

friend on O‘ahu in October 2016.           They began dating in February



6     The TRO petition does not include Husband’s allegation that Wife hit
him and caused him to have a stroke. In addition, Dr. Kennedy’s report
stated that the alleged hitting occurred on July 11, 2016, reflecting a
discrepancy between the report and Husband’s testimony at trial.

                                      13
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



2017 and moved in together in March 2017.            S.A. testified that

Wife’s English “wasn’t that good” when he met her and that it

had “gotten a lot better” since.

            S.A. testified that Wife is not abusive; after living

together for almost two years, he had never seen her get angry

or yell.    Further, S.A. stated that Wife’s child was her first

priority.

            S.A. stated that Dr. Kennedy interviewed him at her

home office for approximately an hour and a half but felt that

she “wasn’t listening” to him.         He told Dr. Kennedy that Wife is

an “amazing” mother.       Dr. Kennedy allegedly told S.A. that Wife

was an illegal alien who “has been asked multiple times to leave

the country.”     When S.A. reviewed Dr. Kennedy’s final report, he

noticed that it did not contain notes from his interview.               S.A.

testified that Dr. Kennedy’s statement in her report that this

was his first experience with young children was false.

            e.    Wife 7

            Wife testified that when she first met Husband, J.D.

translated for them.       Wife stated that she started learning

English in high school but had no English-speaking people to

practice with.     When communicating with Husband in writing

before coming to the United States, Wife used Google Translate.


7     Wife testified almost entirely in English, with an interpreter standing
by who stepped in to assist when Wife asked for help.

                                      14
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



          Wife asserted that her child’s perceived developmental

delays were the result of her calling him by his middle name and

speaking to him in Vietnamese; thus, a test in English that

calls him by his first name would elicit no response.

          Wife stated that Husband arranged for the couple to

marry on August 13, 2014.       Husband first gave Wife the PMA

around 3:00 that day, while they were at the mall.             Wife further

testified as follows:

          Q     You were in a mall with [Husband] and he gave you –
          what happened? Describe it to the judge.

          A     So, uh, we walk around the mall and the guy called.
          He showed up. And [Husband] asked me to, um, sign on the
          paperwork.

          Q      Did you read the agreement before you signed it?

          A      No.

          Q      Did you read any of the agreement?

          A      No.

          Q      Did [Husband] read it for you?

          A      No.

          Q      Did [Husband] explain it to you?

          A     He told me that, uh, this is the prenup that I have
          to sign. I ask him what is the prenup and he told me that
          all rich western men have to do this before marriage.

          Q      Did he tell you what it would mean if you signed it?

          A     He told me that is – it’s – it’s mean that you don’t
          touch my property if we divorce. And – and – and I ask –
          and I told him that I am not sure about it. And he told me
          that – he ask me if I’m planning on divorce him and I told
          him no. And he told me, “Then why you even care? But if
          you don’t sign it now, then I’ll kick you back Vietnam.”

          According to Wife, Husband did not tell her that she

could have the PMA reviewed by her own attorney.            Wife testified
                                     15
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



that she was afraid of being sent back to Vietnam because she

had no place or belongings to return to, and it would be

shameful to be sent back.      The parties married “15 minutes or

half an hour” after signing the PMA.         Wife stated that Husband

did not give her a copy of the PMA in Vietnam, and even if he

had, she would not have understood it.

          Wife stated that she felt Dr. Kennedy’s report was

“very unfair” because it was “very one-sided and far from the

truth,” omitted important information, and had incorrect

information about dates of events.         In addition, Wife testified

that she sent Dr. Kennedy a list of individuals to interview,

including D.D., but Dr. Kennedy did not contact D.D.

          Wife was served with the TRO when she and the child

returned to Honolulu from Texas.          Police took the child from her

and gave her an envelope with two hundred dollars and a credit

card inside.

          Wife stated that she knew what an agreement was

generally but did not understand that the PMA was an agreement.

She felt she had no choice but to sign it because she did not

want to return to Vietnam and needed medical insurance for her

pregnancy.

          With respect to her alleged pregnancy, Wife stated

that she informed Husband as soon as she found out, sometime in

August 2014.   Wife also stated that she saw a doctor, Dr. Chang,

                                     16
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



after she miscarried, while Husband was in Guam for work; she

told Dr. Chang that the miscarriage was due to abuse from

Husband.   However, Wife admitted that her statement was not in

Dr. Chang’s notes.     Wife said that Dr. Chang told her that he

would only put her report in his notes if she called the police.

Because Wife did not want to involve the police, she did not ask

Dr. Chang to include the abuse allegation in his notes.

           Wife denied both hitting Husband in the neck on the

morning of his stroke and hitting him at the Rehab Hospital.

She also provided a different account of why she bit Husband on

the arm in May 2015: Wife stated that Husband was not in the

shower with their child and that she bit Husband to defend

herself after he threw her on the ground and punched her on the

left clavicle.    Wife visited a psychologist soon after, who

noticed the bruise and asked if she called the police.              When

Wife indicated she had not, the psychologist took a photo of the

bruise.

           Wife also provided an alternate account of the morning

of Husband’s stroke.     Wife said that Husband began drinking at

5:00 p.m. the day before, despite admitting that his doctor told

him not to drink.     Wife asked him to stop drinking, but he

continued.   According to Wife, Husband brought up Wife’s past

affairs, and they argued until about midnight, Husband drinking

the entire time.    They went to bed, and Husband told Wife that

                                     17
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



he had sex with 18-year-old twins in Thailand.            Wife testified

that she asked Husband to stop talking about it, but he

continued, in detail, about his sexual encounters with other

women.    Wife then told him, “If you say it again, I’m gonna slap

your mouth.”    According to Wife, Husband continued, so she

slapped him on the lips with an open hand.           Around 1:00 a.m.,

Wife walked outside for about fifteen minutes and came back in.

At this point, Wife alleges that Husband raped her.             They fell

asleep until 8:00 a.m., when Husband began to show symptoms of

the stroke.    Wife acknowledged that Husband took his ex-wife to

the military base around 10:00 p.m. the night before the stroke

and stated that, although Husband was drunk, military police did

not stop him.

           Wife confirmed that she regularly kept the child home

from school on the Mondays she had custody because she believed

that strengthening their bond was more important.             After her

interview with Dr. Kennedy, in which Dr. Kennedy told her that

it was better for the child to go to school, Wife began

following that recommendation.

     2.    Family Court’s FOFs and COLs

           The family court’s order contained the following

findings of fact (FOFs), which are at issue in Wife’s

application for certiorari:



                                     18
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            15. After being introduced, Plaintiff and Defendant
      communicated with each other by e-mail and text message.
      Said communications were in the English language.

            16. Defendant learned English as a second language in
      elementary school and through high school. Although a
      second language, Defendant understood English.

      . . . .

            19. While the parties were in Thailand, the parties
      discussed the possibility of marriage and Plaintiff raised
      the issue of a [PMA] and that Defendant would be required
      to execute a PMA before the parties would marry.

      . . . .

            28. A few weeks prior to the execution of the PMA,
      Plaintiff provided a copy of the PMA to Defendant and
      Defendant reviewed the same. The parties discussed the
      content of the PMA and the portions that Defendant did not
      like.

            29. Plaintiff made changes to the initial draft of
      the PMA to address Defendant’s concerns.

            30. There was no credible or reliable evidence that
      Defendant did not voluntarily execute the PMA.

      . . . .

            32. There was no credible or reliable evidence to
      support the assertion that Defendant did not understand the
      terms of the PMA.

            33. There was no credible or reliable evidence that
      the terms of the PMA [were] unconscionable at the time of
      the execution of the PMA.

             34. There was no credible or reliable evidence that
      the terms of the PMA [were] unconscionable at the time of
      trial.

      . . . .

            43. The Court found Dr. Kennedy’s report and
      testimony credible and persuasive. Notwithstanding[,]
      however, approximately six (6) months elapsed between the
      filing of the report and the completion of trial.

      . . . .

            45. Father took a pro-active approach with respect to
      the child’s education and Mother did not.

      . . . .


                                 19
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



                 48. Although domestic violence between the parties
           were alleged by both sides, Dr. Kennedy[,] through her
           extensive investigation, believed that Father’s accounts
           were more credible and the Court agreed with the same.

           . . . .

                53. Based upon the credible and reliable evidence
          adduced at trial, the Court found that it is in the best
          interests of the child that the then[-]existing timesharing
          schedule be modified.

          . . . .

                60. Based upon the credible and reliable evidence,
          orders requiring alimony to be paid to either party were
          precluded by the PMA.

          . . . .

           The family court further entered the following

conclusions of law (COLs) at issue in Wife’s application for the

writ of certiorari:

                    6. The terms of the PMA did not violate HRS § 572D-
           3.[ 8]

8    HRS § 572D-3 (2018) states:

                (a) Parties to a premarital agreement may contract
          with respect to:

                    (1)   The rights and obligations of each of the
                          parties in any of the property of either or
                          both of them whenever and wherever acquired or
                          located;

                    (2)   The right to buy, sell, use, transfer,
                          exchange, abandon, lease, consume, expend,
                          assign, create a security interest in,
                          mortgage, encumber, dispose of, or otherwise
                          manage and control property;

                    (3)   The disposition of property upon separation,
                          marital dissolution, death, or the occurrence
                          or nonoccurrence of any other event;

                    (4)   The modification or elimination of spousal
                          support;

                                                              (continued . . .)


                                       20
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



      . . . .

            10. Based upon the credible and reliable evidence,
      the Court did not find that Defendant was forced to execute
      the PMA. On the contrary, based upon the credible and
      reliable evidence, the Court found that Defendant
      voluntarily executed the PMA.

      . . . .

            13. Based upon the reliable and credible evidence,
      the Court found that Husband provided a copy of the PMA to
      Wife a few weeks prior to the execution of the PMA.

      . . . .

            20. Based upon the credible and reliable evidence,
      the Court found that neither the terms governing property
      division, nor the terms eliminating spousal support were
      unconscionable.

      . . . .

            33. Based on the credible and reliable evidence
      presented, as well as the relevant factors enumerated in
      HRS 571-46(b), the Court finds that it is in the best
      interest of the child that Father be awarded primary
      physical custody of the child, subject to Mother’s
      visitation rights outlined below.

      . . . .

            49. The enforcement of the PMA precludes an award of
      alimony to either party.




             (5)   The making of a will, trust, or other
                   arrangement to carry out the provisions of the
                   agreement;

             (6)   The ownership rights in and disposition of the
                   death benefit from a life insurance policy;

             (7)   The choice of law governing the construction of
                   the agreement; and

             (8)   Any other matter, including their personal
                   rights and obligations, not in violation of
                   public policy or a statute imposing a criminal
                   penalty.

            (b) The right of a child to support may not be
      adversely affected by a premarital agreement.

                                 21
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



B.    ICA Proceedings

      1.    Wife’s Opening Brief

            Wife presented ten points of error, consolidated for

clarity as follows:

            1.    The family court erred by awarding sole physical

custody of the minor child to Husband.

            2.    The family court erred by enforcing the PMA,

rejecting Wife’s contention that she was coerced into signing it

or signed under duress.

            3.    The family court erred by failing to require

Husband to pay child support.

            4.    The family court erred by entering FOFs 15, 16,

19, 28, 29, 30, 32, 33, 34, 35, 43, 44, 45, 48, 49, 53, 57, 60,

61, 62, 63, and 64. 9

            5.    The family court erred by entering COLs 6, 10,

13, 20, 33, 41, 44, 49, 50, and 51.

            6.    The family court erred by declining to admit an

email between the parties in which Husband admitted to consuming

“too much” alcohol.

            We address only arguments Wife made in the ICA that

relate to her claims on certiorari.

            Wife first argued that the best interests of the child


9     Concomitantly, Wife contended that the family court erred by declining
to enter Wife’s proposed FOFs and COLs.

                                      22
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



required either an award of sole custody to Wife or joint

custody.   In support of this argument, she pointed out that Dr.

Kennedy’s report stated that Wife’s ability to stay in the

United States was one of the important deciding factors.              Since

Wife has lawful permanent residence, she argued that this factor

cuts in her favor.     Wife also contended that Dr. Kennedy did not

know Wife’s immigration status, and instead “was sure” that Wife

was illegally present in the United States and would soon leave.

This conclusion was allegedly without a basis in fact and was

prejudicial to Wife.

           According to Wife, Dr. Kennedy reached conclusions

without knowledge or investigation into the underlying facts.

Specifically, Wife argued that Dr. Kennedy did not include

Wife’s concerns about Husband’s alcohol use in the custody

report.    In addition, Wife contended that Dr. Kennedy’s report

should have addressed the vulnerabilities of female immigrant

spouses.   Dr. Kennedy’s report also did not include the notes

from her interview with S.A. or with J.D.           Dr. Kennedy did not

interview D.D., who lived in Texas, though Wife had asked Dr.

Kennedy to do so.

           With respect to the PMA, Wife asserted that Husband

alone arranged the marriage ceremony, and the PMA was notarized

an hour before the ceremony.       Wife did not read or understand

the PMA because English was not her native language, nor was she

                                     23
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



informed that she should have her own attorney review the

agreement.   Instead, Husband allegedly told Wife he would send

her back to Vietnam if she did not sign the PMA.            Wife argued

that the facts showed that she signed the PMA involuntarily; the

family court thus should not have found that it was enforceable.

In support of her contention, Wife cited cases from other

jurisdictions in which courts found PMAs signed under similar

circumstances unenforceable.

          Wife alleged that when she and the child returned from

Texas, Husband lied and misused the TRO process to remove the

minor child from Wife’s care.

     2.   Husband’s Answering Brief

          With respect to the PMA, Husband asserted that he gave

Wife a copy of the agreement two weeks before she signed it,

along with $300 to pay a lawyer to review it.            Wife allegedly

said that she didn’t need a lawyer’s opinion and asked Husband

to make one change to the agreement to “contribute his

premarital equity to any joint properties the parties were to

purchase,” which Husband did.        Husband maintained that Wife was

fluent in English and communicated with her attorney and with

Husband in English.

     3.   Wife’s Reply Brief

          Wife argued that Husband’s AB ignored the mistakes and

bias of the custody evaluator and failed to respond to Wife’s

                                     24
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



arguments that Husband abused the TRO process.

     4.    The ICA’s Memorandum Opinion

           The ICA concluded that each challenged FOF relating to

child custody was supported by substantial evidence in the

record, and that the circuit court properly considered the

relevant factors set forth in HRS § 571-46 (2018) 10 to determine


10   HRS § 571-46 (2018) states in relevant part:

                 (a) In actions for divorce . . . where there is at
           issue a dispute as to the custody of a minor child, the
           court . . . may make an order for the custody of the minor
           child as may seem necessary or proper. In awarding the
           custody, the court shall be guided by the following
           standards, considerations, and procedures:

                  (1)   Custody should be awarded to either parent or to
                        both parents according to the best interests of
                        the child, and the court also may consider
                        frequent, continuing, and meaningful contact of
                        each parent with the child unless the court
                        finds that a parent is unable to act in the best
                        interest of the child;

                  . . . .

                  (4)   Whenever good cause appears therefor, the court
                        may require an investigation and report
                        concerning the care, welfare, and custody of any
                        minor child of the parties. When so directed by
                        the court, investigators or professional
                        personnel attached to or assisting the court,
                        hereinafter referred to as child custody
                        evaluators, shall make investigations and
                        reports that shall be made available to all
                        interested parties and counsel before hearing,
                        and the reports may be received in evidence[.]

           . . . .

                 (b) In determining what constitutes the best interest
           of the child under this section, the court shall consider,
           but not be limited to, the following:

           . . . .

                                                             (continued . . .)


                                      25
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



the best interest of the minor child.           The ICA quoted FOFs 39-

52, 11 concluding that those FOFs supported the family court’s


                  (2)    Any history of neglect or emotional abuse of a
                         child by a parent;

                  (3)    The overall quality of the parent-child
                         relationship;

                  (4)    The history of caregiving or parenting by each
                         parent prior and subsequent to a marital or
                         other type of separation;

           . . . .

                  (6)    The physical health needs of the child;

                  (7)    The emotional needs of the child;

                  (8)    The safety needs of the child;

                  (9)    The educational needs of the child;

                  (10)   The child’s need for relationships with siblings;

                  . . . .

                  (12)   Each parent’s actions demonstrating that they
                         separate the child’s needs from the parent’s
                         needs;

                  . . . .

                  (15)   The areas and levels of conflict present within
                         the family[.]

11   These FOFs are as follows:

                 39. On or about October 16, 2017, the Honorable Dyan
           M. Medeiros ordered that Reneau Kennedy, Ed.D. serve a[s]
           custody evaluator in this case.

                 40. Dr. Kennedy engaged in a comprehensive
           investigation and provided a 112-page report which was
           filed on July 27, 2018[,] and received into evidence as
           Plaintiff’s Exhibit “6”.

                 41. Dr. Kennedy also provided testimony and was
           subject to cross-examination during the trial.


                                                               (continued . . .)


                                       26
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



decision to award Husband sole physical custody of the minor

child.

          With respect to the PMA, the ICA again quoted the

family court’s FOFs and concluded that “[t]he family court’s



                42. Dr. Kennedy provided her findings and
          recommendations in her report and also testified to the
          same.

                43. The Court found Dr. Kennedy’s report and
          testimony credible and persuasive. Notwithstanding
          however, approximately six (6) months elapsed between the
          filing of the report and the completion of trial.

                44. Dr. Kennedy identified that the child had
          developmental delays in several areas and that the
          Department of Health Services provided support and services
          to the child which helped to compensate for said delays.

                45. Father took a pro-active approach with respect to
          the child’s education and Mother did not.

                46. After some time, however, it appears that Mother
          became more supportive of the child’s educational needs.

                47. Although initially, Mother frequently took the
          child to school late or failed to take the child to school,
          it appeared to the Court that Mother addressed the issue.

                48. Although domestic violence between the parties
          were alleged by both sides, Dr. Kennedy through her
          extensive investigation, believed that Father’s accounts
          were [] more credible and the Court agreed with the same.

                49. There was no credible evidence that either party
          was a danger to the child or neglected the child.

                50. It appeared to the Court that both parties had a
          strong and healthy relationship with the child.

                51. Based on the credible and reliable evidence
          adduced at trial, the Court found that it is in the child’s
          best interests that Mother and Father share joint legal
          custody except for educational decisions.

                52. Based on the credible and reliable evidence
          adduced at trial, the Court found that it is in the best
          interests of the child that Father be awarded sole physical
          custody of the child subject to the liberal visitation set
          forth in the Decision and Order.

                                     27
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



conclusions of law are supported by the family court’s [FOFs]

and reflect an application of the correct rule of law.”

C.   Supreme Court Proceedings

           Wife presented three points of error in her

application for the writ of certiorari, which we construe as

follows:

           I. The family court erred in finding that the PMA was
           enforceable in spite of evidence that Wife signed it
           involuntarily.

           II. The family court erred in relying on the Custody
           Evaluator’s biased report recommending awarding Husband
           sole custody of the minor child.

           III. The family court erred in failing to find that Husband
           abused the TRO process in order to gain an advantage in a
           custody dispute.

           Wife’s contentions in her certiorari application

regarding the PMA’s execution are the same as those in her

opening brief.     As to Dr. Kennedy’s bias, Wife’s application

cites the following instances of alleged unfairness in the

report: (1) the opinion that Wife’s immigration status was an

important factor in determining the best interests of the child

and the statement that Wife was subject to deportation; (2) the

absence of notes from the custody evaluator’s interviews with

S.A. and J.D.; (3) the custody evaluator’s belief that the child

was only with Wife on the weekends; (4) the custody evaluator’s

need to refresh her recollection on the stand by reading her

report in order to answer Wife’s counsel’s questions about

Wife’s “concerns” about Husband; (5) the absence of analysis of

                                      28
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



Husband’s alleged misuse of the TRO process; (6) the absence of

questions to Husband about his alcohol use; and (7) the custody

evaluator’s failure to interview D.D.           As to her third point of

error, Wife repeats her opening brief’s arguments.

           Husband did not file a response.

                         III. STANDARDS OF REVIEW

A.   Construction of a Contract

           In Balogh v. Balogh, 134 Hawai‘i 29, 332 P.3d 631

(2014), we stated:

           The construction and legal effect to be given a contract is
           a question of law freely reviewable by an appellate court.
           Unconscionability is a question of law this court reviews
           de novo. Whether particular circumstances are sufficient
           to constitute duress is a question of law, although the
           existence of those circumstances is a question of fact.

Id. at 37-38, 332 P.3d at 639-40 (quotation marks, elipsis,

brackets and citations omitted).

B.   Family Court’s FOFs

           We have held:

           The family court’s FOFs are reviewed on appeal under the
           clearly erroneous standard. A FOF is clearly erroneous
           when (1) the record lacks substantial evidence to support
           the finding, or (2) despite substantial evidence in support
           of the finding, the appellate court is nonetheless left
           with a definite and firm conviction that a mistake has been
           made. Substantial evidence is credible evidence which is
           of sufficient quality and probative value to enable a
           person of reasonable caution to support a conclusion.

In re Doe, 95 Hawai‘i 183, 190, 20 P.3d 616, 623 (2001)

(quotation marks, ellipsis and citations omitted).

           A mixed question of law and fact is likewise reviewed

under the clearly erroneous standard.           Id.
                                      29
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



C.   Family Court’s COLs

           “[T]he family court’s COLs are reviewed on appeal de

novo[.]”   Id.

                              IV.   DISCUSSION

A.   The Family Court Did Not Err in Finding that the PMA was
     Enforceable

           A PMA is enforceable unless (1) execution of the

agreement was involuntary, or (2) the agreement was

unconscionable when executed, and “before execution of the

agreement,” the party against whom enforcement is sought:

           (A) Was not provided a fair and reasonable disclosure of
           the property or financial obligations of the other party;

           (B) Did not voluntarily and expressly waive, in writing,
           any right to disclosure of the property or financial
           obligations of the other party beyond the disclosure
           provided; and

           (C) Did not have, or reasonably could not have had, an
           adequate knowledge of the property or financial obligations
           of the other party.

HRS § 572D-6(a).

           Wife’s primary argument is that she did not enter into

the PMA voluntarily.      Nonetheless, we discuss both

involuntariness and unconscionability below because her brief

could be construed to raise unconscionability as well.

     1.    The family court did not clearly err in its factual
           findings that Wife voluntarily entered into the PMA

           Given the conflicting testimony on the circumstances

under which the parties executed the PMA, there was substantial

evidence in the record to support the family court’s

                                      30
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



determination that Wife did not prove that she involuntarily

entered into the agreement.       In other words, the family court,

judging the demeanor and credibility of the witnesses, found

Husband credible, and Husband’s testimony supports the trial

court’s ultimate conclusion on the question of voluntariness.

Thus, we are not left with a “definite and firm conviction” that

the family court made a mistake.

     2.   The family court’s factual findings supported its
          conclusion of law that Wife did not involuntarily
          execute the PMA

          This court has not considered voluntariness in the

context of a PMA.     However, the ICA did so in Chen v.

Hoeflinger, 127 Hawai‘i 346, 357, 279 P.3d 11, 22 (App. 2012), in

which the ICA stated, “Involuntariness is shown by evidence of

duress, coercion, undue influence, or any other circumstance

indicating lack of free will or voluntariness.”            (Quotation

marks omitted.)    See Balogh, 134 Hawai‘i at 49, 332 P.3d at 651

(applying the ICA’s formulation of involuntariness in Chen to

the question of enforceability of a post-marital agreement).

Given the substantial evidence supporting the family court’s

factual findings, its conclusion of law that Wife did not prove

she involuntarily signed the PMA was not erroneous under the

principles articulated in Chen.        Nevertheless, we take the

opportunity to provide more specific guidance for family courts

to use in determining whether a PMA was involuntarily entered

                                     31
       *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



into.     We find the factors set forth in In re Bonds, 5 P.3d 815

(Cal. 2000), compelling, and we adopt those factors under the

laws of our state.

             In Bonds, the California Supreme Court upheld a PMA

between Husband (baseball player Barry Bonds) and Wife, a

Swedish citizen whose first language was not English.                The

agreement was signed the day before the wedding, and Wife

testified that she did not know until she arrived at Husband’s

lawyer’s office that she was there to execute a PMA.                Id. at

818.     The court held that “[i]n determining the voluntariness of

a premarital agreement, a reviewing court should accept such

factual determinations of the trial court as are supported by

substantial evidence.”         Id. at 834.     Because there was

substantial evidence to support the trial court’s findings that

(1) Wife was not subject to any threats and did not express

reluctance to sign the agreement, (2) the close proximity to the

wedding was not coercive, and (3) the wedding could have been

postponed, the court found the PMA enforceable.               Id. at 835.

             Bonds set forth the following guidance: 12

             In considering defenses proffered against enforcement of a
             premarital agreement, the court should consider whether the

12    Although the Bonds factors were adopted in the context of a PMA in
which one spouse was in the United States on a 90-day visa, California courts
have used the factors to determine the voluntariness of PMAs outside of this
specific immigration context, as well. See, e.g., In re Marriage of Hill &
Dittmer, 202 Cal. App. 4th 1046 (2011). Likewise, going forward, courts
should consider these factors in all cases where the voluntariness of a PMA
is disputed, regardless of whether a party contends that immigration concerns
contributed to the alleged involuntariness of the agreement.

                                        32
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          evidence indicates coercion or lack of knowledge . . . .
          Specifically, the cases cited in the comment to the
          enforcement provision of the Uniform Act direct
          consideration of the impact upon the parties of such
          factors as the coercion that may arise from the proximity
          of execution of the agreement to the wedding, or from
          surprise in the presentation of the agreement; the presence
          or absence of independent counsel or of an opportunity to
          consult independent counsel; inequality of bargaining power
          – in some cases indicated by the relative age and
          sophistication of the parties; whether there was full
          disclosure of assets; and the parties’ understanding of the
          rights being waived under the agreement or at least their
          awareness of the intent of the agreement.

5 P.3d at 824-25.

          The Nebraska Supreme Court adopted this language in

Mamot v. Mamot, 813 N.W.2d 440 (Neb. 2012), as have several

other state courts.     E.g., In re Marriage of Rudder, 217 P.3d

183, 191 (Or. Ct. App. 2009); Chaplain v. Chaplain, No. 1301-10-

1, 2011 WL 134104, at *4 (Va. Ct. App. 2011).            California,

Nebraska, and Oregon, like Hawai‘i, have adopted the Uniform

Premarital Agreement Act.       See Uniform Law Commission,

“Premarital Agreement Act” (1983), https://perma.cc/KW87-

R3Z4?type=image.    The factors set forth in Bonds illustrate

practical concerns regarding voluntariness and give trial courts

ample guidance on this important issue.

          Based on the family court’s FOFs, Wife does not

satisfy the Bonds test for unenforceability.           Although the PMA

was executed the same day as the parties married, the family

court found that the marriage took place that day at Wife’s

request, Husband provided a copy of the PMA to Wife a few weeks


                                     33
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



prior, Husband edited a provision of the PMA in response to

Wife’s concerns to make it more favorable to her, and Wife

understood the intent of the PMA.         In addition, there was no

evidence that Husband failed to disclose any of his assets.

Thus, four out of five of the Bonds factors – surprise in the

presentation of the agreement, bargaining power, full disclosure

of assets, and awareness of the intent of the agreement - weigh

in favor of Husband.     As to the fifth Bonds factor, opportunity

to consult independent counsel, Husband testified that he

provided Wife with time and money to hire a lawyer, but she

declined to do so.     The family court did not enter a specific

finding of fact on this issue, but the family court judged

Husband generally credible.       Thus, the family court’s and ICA’s

decision on the PMA’s voluntariness was correct.

     3.   The PMA was not unconscionable

          An unconscionable PMA is unenforceable.

          Unconscionability encompasses two principles: one-sidedness
          and unfair surprise. One-sidedness (i.e., substantive
          unconscionability) means that the agreement leaves a post-
          divorce economic situation that is unjustly
          disproportionate. Unfair surprise (i.e., procedural
          unconscionability) means that one party did not have full
          and adequate knowledge of the other party’s financial
          condition when the marital agreement was executed.

Balogh, 134 Hawai‘i at 41, 332 P.3d at 643 (quotation marks,

citations and brackets omitted).

          HRS § 572D-6(a)(2) requires that a party prove both

substantive and procedural unconscionability in order to avoid

                                     34
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



enforcement of a PMA.       Here, the PMA was neither substantively

nor procedurally unconscionable.

            As to substantive unconscionability, it appears that

the agreement was not “unjustly disproportionate.”              The

agreement preserved for each party the assets and liabilities

with which they entered the marriage and provided that any

assets or liabilities acquired during the marriage would be

joint property, and it released both parties from alimony or

support obligations. 13     These terms do not rise to the level of

substantive unconscionability.         The applicable statute

specifically permits PMAs providing for “modification or

elimination of spousal support,” and “disposition of property

upon . . . marital dissolution.”           HRS § 572D-3(a)(3)-(4).

Moreover, Wife has not established that, based on the statutory

factors in HRS § 580-47 (2018), 14 she would have been awarded


13    The agreement also provided that, if the parties were still married at
the time of Husband’s death, Wife would receive 100% of Husband’s Thrift
Savings Plan benefit and life insurance policies, so long as all of Husband’s
dependent children were over age 22. If any dependent children were under
age 22 at the time of Husband’s death, the benefit would be split between
Wife and the children in equal shares. Further, the agreement expresses
Husband’s intent to will “all previously acquired real estate and future real
estate acquired jointly to the Wife at time of his death.”

14    HRS § 580-47 states in relevant part:

                  In addition to any other relevant factors considered,
            the court, in ordering spousal support and maintenance,
            shall consider the following factors:

                  (1)   Financial resources of the parties;

                                                              (continued . . .)


                                      35
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



spousal support absent the PMA.

           As to procedural unconscionability, crediting

Husband’s account of events as the family court did, the PMA was

not procedurally unconscionable.          According to the testimony

that the family court found credible, Wife had the opportunity

to review the PMA, have independent counsel review it (though

she chose not to), and negotiate with Husband for more favorable

terms.   There is no evidence that the family court found



                 (2)    Ability of the party seeking support and
                        maintenance to meet his or her needs
                        independently;

                 (3)    Duration of the marriage;

                 (4)    Standard of living established during the
                        marriage;

                 (5)    Age of the parties;

                 (6)    Physical and emotional condition of the parties;

                 (7)    Usual occupation of the parties during the
                        marriage;

                 (8)    Vocational skills and employability of the party
                        seeking support and maintenance;

                 (9)    Needs of the parties;

                 (10)   Custodial and child support responsibilities;

                 (11)   Ability of the party from whom support and
                        maintenance is sought to meet his or her own
                        needs while meeting the needs of the party
                        seeking support and maintenance;

                 (12)   Other factors which measure the financial
                        condition in which the parties will be left as
                        the result of the action under which the
                        determination of maintenance is made; and

                 (13)   Probable duration of the need of the party
                        seeking support and maintenance.

                                     36
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



credible that would indicate Wife did not have full knowledge –

or the chance to obtain full knowledge – of Husband’s financial

situation.    Schedule A1, attached to the PMA, lists Husband’s

assets, and Wife has not argued that the list is incomplete.

Hence, the PMA was not unconscionable.

B.   The Family Court Did Not Err by Considering the Custody
     Evaluator’s Report

           Pursuant to HRS § 571-46(4), custody evaluators’

reports “may be received in evidence if no objection is made

and, if objection is made, may be received in evidence; provided

the person or persons responsible for the report are available

for cross-examination[.]”        A custody evaluator’s expert opinion

is treated as evidence, and the family court as factfinder is

permitted to assign weight to that opinion based on its

credibility assessment.       See Fisher v. Fisher, 111 Hawai‘i 41,

50-51, 137 P.3d 355, 364-65 (2006) (“Inasmuch as the family

court accorded weight to certain witnesses over others and those

witnesses [including the custody evaluator] provided evidence

that the relocation would benefit the children, the ICA did not

err in upholding the family court’s findings and conclusions

regarding the best interests of the children.”); see also In re

Doe, 95 Hawai‘i 183, 197, 20 P.3d 616, 630 (2001); cf. D.J. v.

C.J., 147 Hawai‘i 2, 22, 464 P.3d 790, 810 (2020) (arguing that

the family court erred in considering a custody evaluator’s


                                      37
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



report that omitted arguably relevant information went to the

report’s weight, not its admissibility).

           Counsel for Wife cross-examined Dr. Kennedy with

respect to each of the inconsistencies and errors Wife raises in

her certiorari application.        S.A. and J.D., the two people whose

interviews were omitted from Dr. Kennedy’s report, testified at

trial as to what they told Dr. Kennedy during their interviews.

Thus, the family court was able to appropriately consider Dr.

Kennedy’s credibility and the probative value of the report.

C.   The Family Court Did Not Err by Failing to Find that
     Husband Abused the TRO Process to Gain an Advantage in a
     Custody Dispute

           “A parent’s prior [willful] misuse of the protection

from abuse process under chapter 586 to gain a tactical

advantage in any proceeding involving the custody determination

of a minor” is one of the factors that the family court must

consider in determining the best interests of a child.               HRS

§ 571-46(b)(16).     Further:

           Such [willful] misuse may be considered only if it is
           established by clear and convincing evidence, and if it is
           further found by clear and convincing evidence that in the
           particular family circumstance the [willful] misuse tends
           to show that, in the future, the parent who engaged in the
           [willful] misuse will not be able to cooperate successfully
           with the other parent in their shared responsibilities for
           the child.

HRS § 571-46(b)(16).

           Husband obtained a TRO against Wife on behalf of the

minor child, although his petition did not list any instances of

                                      38
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



abuse against the minor child.        The child was removed from the

scope of the TRO at the first hearing on the matter, on

November 2, 2016, to allow Wife visitation with the child.               Wife

relied on these facts, along with her contention that Husband

lied about the instances of abuse he listed on the TRO

application, to argue that Husband misused the TRO process to

gain a tactical advantage.

           This evidence fails to “clear[ly] and convincing[ly]”

show (1) a willful misuse of the TRO process or (2) that the

misuse gave Husband any tactical advantage in the custody

dispute.   Further, there was no evidence regarding the TRO that

showed Husband could not cooperate with Wife in the future.

Wife’s third point of error is thus meritless.

                              V. CONCLUSION

           For the foregoing reasons, we affirm the ICA’s

March 4, 2020 Judgment on Appeal pursuant to its February 6,

2020 Memorandum Opinion affirming the Decree Granting Absolute

Divorce and Awarding Child Custody entered by the Family Court

of the First Circuit on May 20, 2019.

Michael A. Glenn                          /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Scot Stuart Brower
for respondent                            /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Gary W.B. Chang

                                     39